DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/10/2020. Claims 1-16 are presently pending and are presented for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a control unit", “an object detection unit”, “a reflective area setting unit”, “a reflective image removal unit”, and “a reliability determination unit”, in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Popov et al., US-20210156960-A1, hereinafter referred to as Popov. 
As per claim 1
Popov discloses [a]n operating method of a vehicle control apparatus controlling autonomous driving of a vehicle based on a vehicle external object, the method comprising (autonomous vehicles (AVs) – Popov ¶28):
performing primary object detection based on a first vehicle external image received from a camera to obtain first object information (The sensor data may be received from, for example and without limitation… stereo camera(s), Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance. Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings (“LDW”), Autonomous Cruise Control (“ACC”), and/or other functions such as traffic sign recognition. – Popov Fig 13B + ¶123 and ¶130); 
setting a first reflective area for reflection light based on the first object information (a DNN (e.g., a convolutional neural network (CNN)) may be trained to detect moving and stationary obstacles…a set of features may be calculated or determined from reflection characteristics – Popov Figs 8 & 13B + ¶28);
generating a second vehicle external image, in which a reflective image inside the first reflective area is removed from the first vehicle external image, using pixel values inside the first reflective area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
performing secondary object detection based on the second vehicle external image to obtain second object information (The sensor data may be received from, for example and without limitation… stereo camera(s), Front-facing cameras may be used to perform many of the same ADAS functions as LIDAR, including emergency braking, pedestrian detection, and collision avoidance. Front-facing cameras may also be used for ADAS functions and systems including Lane Departure Warnings (“LDW”), Autonomous Cruise Control (“ACC”), and/or other functions such as traffic sign recognition. – Popov Fig 13B + ¶123 and ¶130); 
determining reliability of the second object information based on information about the reflective image and the second object information (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
when the reliability of the second object information is higher than a setting value, controlling the autonomous driving of the vehicle based on the second object information (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., to aid the autonomous vehicle in performing one or more operations (e.g., obstacle avoidance, path planning, mapping, etc.) within an environment – Popov Figs 8 & 13B + ¶28, ¶31, and ¶38 – Examiner reasons that pixel clusters whose object probabilities are above the threshold are kept and utilized for navigation).
Popov suggests but does not explicitly disclose a first reflective area, the first object information, a second vehicle external image, secondary object detection, second vehicle external image, or second object information; however, Popov does teach detection of one or more objects by taking one or more pictures, which are scanned for one or more reflective areas as per figures 8 (using sensors to detect pixel reflection characteristics), 13b (representing the stereo camera system that takes multiple images around the vehicle), and 5b (a series of images from multiple cameras that are subsequently separated into pixels for analysis) and Paragraphs 28, 31, and 39. The multiple cameras capture multiple external images, meaning at least a first and second, that include multiple reflective areas that may represent multiple objects. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Popov that discloses vehicle navigation using multiple images, possibly containing multiple correctly identified reflective areas, representing multiple objects, as each location that the vehicle moves to will require a complete stereoscopic analysis resulting in multiple images so that a fully autonomous vehicle does not impact obstacles or objects, such as pedestrians, that will eventually enter into the vehicle’s path. 
As per claim 2
Popov further discloses obtaining driving environment information including at least one of driving time information, driving weather information, and road state information, and operating mode information about whether the vehicle is in an autonomous driving mode (The map data 154 may include high definition (HD) maps generated from sensors (e.g., light detection and ranging (LiDAR) sensors, radio detection and ranging (RADAR) sensors, infrared cameras, visible light cameras, stereo cameras,…The map data 154 can also include reference data, such as real-time and/or historical traffic information, current and/or predicted weather conditions – Popov Figs 8 & 13C + ¶42); 
setting a control mode based on the driving environment information and the operating mode information, wherein the vehicle control apparatus controls the autonomous driving of the vehicle based on the second object information when the determined control mode is a caution mode, and wherein the vehicle control apparatus controls the autonomous driving of the vehicle based on the first object information when the determined control mode is a normal mode (Localization of the vehicle 120 may allow the vehicle 120 to become aware of an instant location and/or orientation of the vehicle 120 in comparison to the stored map data in order to maneuver the vehicle 120 on surface streets through traffic and/or assist a driver in maneuvering the vehicle 120 on surface streets through traffic and identify and respond to potential hazards (e.g., pedestrians) or local conditions, such as weather or traffic conditions. – Popov Figs 8 & 13B&C + ¶62).
As per claim 3
Popov further discloses wherein the obtaining of the first object information includes: detecting a light source from the first vehicle external image (e.g., a convolutional neural network (CNN)) may be trained to detect moving and stationary obstacles…a set of features may be calculated or determined from reflection characteristics – Popov Figs 8 & 13B + ¶28); 
obtaining the first object information including at least one of location information, size information, brightness information, and color information of the light source (object instance data (e.g., location, dimensions, pose, orientation, etc.) for detected objects – Popov Figs 8 & 13B + ¶6).
As per claim 6
Popov further discloses wherein the generating of the second vehicle external image includes: calculating the pixel values inside the first reflective area (e.g., a convolutional neural network (CNN)) may be trained to detect moving and stationary obstacles…a set of features may be calculated or determined from reflection characteristics – Popov Figs 8 & 13B + ¶28);
generating a cluster corresponding to the reflective image based on the pixel values (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31);
setting a second reflective area included in the first reflective area, based on the cluster; and removing the cluster within the second reflective area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31).
As per claim 7
Popov further discloses wherein the generating of the cluster includes: calculating a reference pixel value based on the first object information (The class confidence head may include a channel (e.g., classifier) for each class of object to be detected (e.g., vehicles, cars, trucks, vulnerable road users, pedestrians, cyclists, motorbikes, etc.), such that the class confidence head serves to predict classification data—such as a confidence map—in the form of a multi-channel tensor. Each channel may be thought of as a heat map with confidence/probability values that each pixel belongs to the class corresponding to the channel. – Popov Figs 8 & 13B + ¶29); 
detecting pixels having a pixel value, which is not less than the reference pixel value, inside the first reflective area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
generating the cluster by clustering the pixels (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31).
As per claim 8
Popov further discloses wherein the setting of the second reflective area includes: calculating a center point location, a first direction size, and a second direction size of the cluster (Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., post-processing may be applied to a predicted class confidence tensor and instance regression tensor to generate bounding boxes, closed polylines, or other bounding shapes identifying the locations, size, and/or orientations of the detected object instances in the scene depicted in a corresponding projection image. Once the object instances have been determined, the 2D pixel coordinates defining the object instances may be converted to 3D world coordinates (e.g., by reprojecting detection object instances from the 2D orthographic projection back to 3D world coordinates) – Popov Figs 8 & 13B + ¶31 and ¶32); 
setting the second reflective area of a size, which is more increased by a first setting value in a first direction than the first direction size, and is more increased by a second setting value in a second direction than the second direction size, at the center point location (transformed to a single coordinate system (e.g., centered around the ego-actor/vehicle), ego-motion-compensated (e.g., to a latest known position of the ego-actor/vehicle), and/or orthographically projected to form a projection image (e.g., an overhead image) of a desired size (e.g., spatial dimension) and with a desired ground sampling distance. The projection image and/or other reflection data may be stored and/or encoded into a suitable representation, such as a RADAR data tensor 106, which may serve as the input into machine learning model(s) 108 – Popov Figs 8 & 13B + ¶40).
As per claim 9
Popov further discloses wherein the second reflective area is divided into a first area inside the cluster and a second area outside the cluster, and wherein the removing of the cluster includes: replacing first pixel values inside the first area with an average value of second pixel values inside the second area (For example, each candidate bounding box (or other bounding shape) may be associated with a corresponding confidence/probability value associated with one or more corresponding pixels from a corresponding channel of the class confidence tensor 110 for the class being evaluated (e.g., using the confidence/probability value of a representative pixel such as a center pixel, using an averaged or some other composite value computed over the candidate region, etc.). Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. – Popov Figs 8 & 13B + ¶56).
As per claim 10
Popov further discloses wherein the determining of the reliability of the second object information includes: setting an object detection area based on the second object information (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
detecting an overlapping area in which the object detection area overlaps with the second reflective area; calculating an intersection over union (IoU) value based on the overlapping area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., When there are multiple detections landing on a pixel, thereby forming a tower of points, a particular feature for that pixel may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.).  – Popov Figs 8 & 13B + ¶28, ¶31, and ¶45); 
comparing the IoU value with a threshold value (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union may be calculated with respect to each of the other candidates in the class, and candidates having an IoU above some threshold may be filtered out to remove duplicates…Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31).
As per claim 11
Popov further discloses wherein the calculating of the IoU value includes: when the overlapping area includes a plurality of overlapping areas, calculating the IoU value for each of the plurality of overlapping areas (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., When there are multiple detections landing on a pixel, thereby forming a tower of points, a particular feature for that pixel may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.).  – Popov Figs 8 & 13B + ¶28, ¶31, and ¶45).
As per claim 12
Popov further discloses wherein the comparing of the IoU value with the threshold value includes: when the IoU value is less than the threshold value, determining that the reliability of the second object information is higher than the setting value (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union may be calculated with respect to each of the other candidates in the class, and candidates having an IoU above some threshold may be filtered out to remove duplicates…Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
when the IoU value is greater than the threshold value, determining that the reliability of the second object information is lower than the setting value (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union may be calculated with respect to each of the other candidates in the class, and candidates having an IoU above some threshold may be filtered out to remove duplicates…Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31).
As per claim 13
Popov further discloses when it is determined that the reliability of the second object information is lower than the setting value, setting a third reflective area of a size smaller than the second reflective area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31 - Examiner reasons that a third object amongst the plurality of objects representing a reflective area could be smaller than a so called second object/area).
As per claim 14
Popov further discloses wherein the controlling of the autonomous driving of the vehicle includes: determining a driving route based on the second object information (detect objects such as instances of obstacles from sensor data 102…to aid the autonomous vehicle in performing one or more operations (e.g., obstacle avoidance, path planning, mapping, etc.) within an environment – Popov Figs 8 & 13B + ¶38); 
controlling at least one of a vehicle driving device, a vehicle braking device, and a vehicle steering device such that the vehicle drives autonomously along the driving route (to operate the vehicle brakes via one or more brake actuators 1348, to operate the steering system 1354 via one or more steering actuators 1356 – Popov Figs 8 & 13B + ¶122).
As per claim 15
Popov discloses [a] vehicle control apparatus controlling autonomous driving of a vehicle based on a vehicle external object, the apparatus comprising (detect objects such as instances of obstacles from sensor data 102…to aid the autonomous vehicle in performing one or more operations (e.g., obstacle avoidance, path planning, mapping, etc.) within an environment – Popov Figs 8 & 13B + ¶38): 
a control unit configured to control entry into a caution mode, based on driving environment information and operating mode information (Localization of the vehicle 120 may allow the vehicle 120 to become aware of an instant location and/or orientation of the vehicle 120 in comparison to the stored map data in order to maneuver the vehicle 120 on surface streets through traffic and/or assist a driver in maneuvering the vehicle 120 on surface streets through traffic and identify and respond to potential hazards (e.g., pedestrians) or local conditions, such as weather or traffic conditions. – Popov Figs 8 & 13B&C + ¶62); 
an object detection unit configured to perform primary object detection based on a vehicle external image to obtain first object information, and to perform secondary object detection based on a ghost-removal image to output second object information, in the caution mode (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
a reflective area setting unit configured to set a first reflective area for reflection light based on the first object information, in the caution mode (e.g., a convolutional neural network (CNN)) may be trained to detect moving and stationary obstacles…a set of features may be calculated or determined from reflection characteristics, Localization of the vehicle 120 may allow the vehicle 120 to become aware of an instant location and/or orientation of the vehicle 120 in comparison to the stored map data in order to maneuver the vehicle 120 on surface streets through traffic and/or assist a driver in maneuvering the vehicle 120 on surface streets through traffic and identify and respond to potential hazards (e.g., pedestrians) or local conditions, such as weather or traffic conditions – Popov Figs 8 & 13B + ¶28 and ¶62); 
a reflective image removal unit configured to generate the ghost-removal image, in which a reflective image inside a first reflective area is removed from the vehicle external image, based on pixel values inside the first reflective area (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
a reliability determination unit configured to determine reliability of the second object information based on the second object information and information about the reflective image (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster. – Popov Figs 8 & 13B + ¶28 and ¶31); 
a vehicle control unit configured to control the autonomous driving of the vehicle based on the second object information when the reliability of the second object information is higher than a setting value (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., to aid the autonomous vehicle in performing one or more operations (e.g., obstacle avoidance, path planning, mapping, etc.) within an environment – Popov Figs 8 & 13B + ¶28, ¶31, and ¶38).
Popov suggests but does not explicitly disclose perform[ing] secondary object detection based on a ghost removal image to output second object information; however, Popov does teach filtering images based on the reflectivity of the pixel value as indicated in Fig 8 and Paragraphs 28 and 31.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Popov that discloses filtering images based on the reflectivity of the pixel value as images are broken up into a series of pixels whose reflectivity values are analyzed for the purposes of clustering, separation, and removal to detect objects to navigate the autonomous vehicle to avoid a collision. 
As per claim 16
Popov further discloses wherein the control unit controls the reflective area setting unit, the reflective image removal unit, and the reliability determination unit to be deactivated, in a normal mode (When there are multiple detections landing on (e.g., intersecting) a pixel, a particular feature may be calculated by aggregating a corresponding reflection characteristic for the multiple overlapping detections (e.g., using standard deviation, average, etc.)., Thus, candidate bounding shapes that have a confidence/probability of being a member of the object class less than some threshold (e.g., 50%) may be filtered out. … intersection over union …Additionally and/or alternatively, clustering may be performed on the candidate bounding shapes, for example, by clustering the centers of the candidate bounding shapes and removing duplicate candidates from each cluster., Localization of the vehicle 120 may allow the vehicle 120 to become aware of an instant location and/or orientation of the vehicle 120 in comparison to the stored map data in order to maneuver the vehicle 120 on surface streets through traffic and/or assist a driver in maneuvering the vehicle 120 on surface streets through traffic and identify and respond to potential hazards (e.g., pedestrians) or local conditions, such as weather or traffic conditions. – Popov Figs 8 & 13B&C + ¶28, ¶31, and ¶62).
Claim 4-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Popov and further in view of Chen et al., US-20210026355-A1, hereinafter referred to as Chen. 
As per claim 4
Popov further discloses determining a width of the first reflective area proportional to a width of the light source, based on the first object information (e.g., a convolutional neural network (CNN)) may be trained to detect moving and stationary obstacles…a set of features may be calculated or determined from reflection characteristics – Popov Figs 8 & 13B + ¶28); 
Popov does not disclose wherein the setting of the first reflective area includes: detecting a road horizontal line from the first vehicle external image; determining a horizontal location of the first reflective area corresponding to an intersection point between a center line of the light source and the road horizontal line; determining a width of the first reflective area proportional to a width of the light source, based on the first object information; and determining a length of the first reflective area extending in a first direction from the road horizontal line, wherein the first direction is a direction facing the vehicle from the road horizontal line.
However, Chen teaches wherein the setting of the first reflective area includes: detecting a road horizontal line from the first vehicle external image (In some embodiments, for each pixel that bins (e.g., aggregates) sensor data representing multiple reflections, pixel-wise values representing dx and/or dy components of an instance vector pointing to a portion…HSL (hue, saturation, lightness) HSB (hue, saturation, brightness)… instance segmentation, segments the example input scene into a drivable road surface and animate objects.  – Chen Figs 5A-D & 6A-E + ¶44, ¶82, and ¶83); 
determining a horizontal location of the first reflective area corresponding to an intersection point between a center line of the light source and the road horizontal line (In some embodiments, for each pixel that bins (e.g., aggregates) sensor data representing multiple reflections, pixel-wise values representing dx and/or dy components of an instance vector pointing to a portion…HSL (hue, saturation, lightness) HSB (hue, saturation, brightness)… instance segmentation, segments the example input scene into a drivable road surface and animate objects.  – Chen Figs 5A-D & 6A-E + ¶44, ¶82, and ¶83);
determining a length of the first reflective area extending in a first direction from the road horizontal line, wherein the first direction is a direction facing the vehicle from the road horizontal line (In some embodiments, for each pixel that bins (e.g., aggregates) sensor data representing multiple reflections, pixel-wise values representing dx and/or dy components of an instance vector pointing to a portion…HSL (hue, saturation, lightness) HSB (hue, saturation, brightness)… instance segmentation, segments the example input scene into a drivable road surface and animate objects.  – Chen Figs 5A-D & 6A-E + ¶44, ¶82, and ¶83).
Pupov discloses an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, and sort and classify objects to avoid collisions. Chen teaches an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, including based on a clear road surface and a series of potential objects, and sort and classify objects to avoid collisions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pupov, an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, and sort and classify objects to avoid collisions with an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, including based on a clear road surface and a series of potential objects, and sort and classify objects to avoid collisions, as taught by Chen, to navigate, plan, or otherwise perform one or more operations, see Chen ¶81.
As per claim 5
Popov does not disclose wherein the length of the first reflective area extends in the first direction from one end in the first direction of the light source when the light source is positioned in the first direction from the road horizontal line.
However, Chen teaches wherein the length of the first reflective area extends in the first direction from one end in the first direction of the light source when the light source is positioned in the first direction from the road horizontal line (In some embodiments, for each pixel that bins (e.g., aggregates) sensor data representing multiple reflections, pixel-wise values representing dx and/or dy components of an instance vector pointing to a portion…HSL (hue, saturation, lightness) HSB (hue, saturation, brightness)… instance segmentation, segments the example input scene into a drivable road surface and animate objects.  – Chen Figs 5A-D & 6A-E + ¶44, ¶82, and ¶83).
Pupov discloses an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, and sort and classify objects to avoid collisions. Chen teaches an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, including based on a clear road surface and a series of potential objects, and sort and classify objects to avoid collisions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pupov, an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, and sort and classify objects to avoid collisions with an autonomous vehicle navigation system that captures sensor data, using for example cameras, to separate images into pixels, detect areas of high reflectivity, including based on a clear road surface and a series of potential objects, and sort and classify objects to avoid collisions, as taught by Chen, to navigate, plan, or otherwise perform one or more operations, see Chen ¶81.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIS ASIM SHAIKH whose telephone number is (571)272-6426. The examiner can normally be reached 8:00-5:30 M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 3668. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668